Citation Nr: 1143641	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-04 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for subcutaneous lupus erythematosus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and S.B.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active military service from April 1994 to November 2000. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 RO decision that increased the rating for the Veteran's service-connected skin disorder from 10 to 30 percent retroactively effective from February 7, 2005, the date of receipt of her claim for an increased rating for this condition.  Until that decision her skin disorder had been considered a facial skin rash, however, the RO began recharacterizing her disability, instead, as subcutaneous lupus erythematosus.  She submitted a timely notice of disagreement (NOD) in April 2006 requesting an even higher rating of 60 percent under another Diagnostic Code (DC), 6350 rather than 7806.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed she is seeking the highest possible rating unless expressly indicates otherwise).  The RO has since issued decisions in July and August 2006 confirming and continuing this 30 percent rating for subcutaneous lupus erythematosus and rating the disability, instead, under DC 7809.  The RO sent the Veteran a statement of the case (SOC) concerning this claim in January 2008, and she perfected the appeal of this claim by filing a timely substantive appeal (VA Form 9) in February 2008. 

However, in a March 2009 statement (on VA Form 21-4138) it was indicated the Veteran was withdrawing her appeal on the issue of not filing a timely NOD concerning another claim pertaining to the reduction in rating for her low back disability (herniated nucleus pulposus at L5-S1) from 20 to 10 percent.  See 38 C.F.R. § 20.204 (2011).  So the only claim currently before the Board concerns the rating for her skin disorder. 

As support for this claim, the Veteran testified at a hearing at the RO in July 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

In March 2010, the Board determined this skin disorder claim required further development, including especially another VA compensation examination to reassess the severity of this disability, so the Board remanded this claim to the RO via the Appeals Management Center (AMC).

In an October 2011 brief, the Veteran's representative raised the additional issues of entitlement to service connection for a left hip disability and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for radiculopathy.  These additional claims have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

In August 2010, following and as a result of the Board's March 2010 remand, a VA compensation examination was scheduled since necessary to determine whether the Veteran was entitled to a higher rating for her skin disability at issue in this appeal, and she failed to appear for this examination and has not established good cause for her absence.


CONCLUSION OF LAW

This claim for a rating higher than 30 percent for the subcutaneous lupus erythematosus must be summarily denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As already alluded to, the Veteran believes she is entitled to an even higher 60 percent rating for her service-connected skin disorder, especially if her disability is evaluated under DC 6350 (for systemic lupus erythematosus - disseminated), rather than under DC 7809 (as discoid lupus erythematosus or subacute cutaneous lupus erythematosus) or alternatively under DC 7806 (as dermatitis or eczema).  In her hearing testimony she said she had received numerous relevant diagnoses, including urticaria angiodema, fibromyalgia and Sjogren's disease involving overlapping symptoms affecting not only her face but also her arms, upper torso and neck.  So she believes her disability is now far more extensive.

In its March 2010 remand, the Board determined that another VA examination therefore was needed to reassess the severity of this skin disability.

The Remand & Rating Development Team in Huntington, West Virginia, accordingly sent the Veteran at letter in June 2010 to her most recent address of record, but the U.S. Postal Service (USPS) returned that letter as undeliverable.  The USPS provided the Remand & Rating Development Team the Veteran's new mailing address, so in July 2010 the Remand & Rating Development Team remailed this letter to the Veteran's new address, and that letter was not returned by the USPS as undeliverable.

A July 2010 computer printout from the Nashville VA Medical Center (VAMC) reflects that the Veteran's current address was on file at that facility.

By way of a letter to her dated in mid-July 2010, the Remand & Rating Development Team informed the Veteran that it had asked the VA medical facility nearest to her to schedule her for an examination in connection with her claim.  She was told that the VA medical facility would notify her of the date, time, and place of the examination.  She was also told that if she could not keep the appointment or wanted it to be rescheduled, she should contact the medical facility on the appointment notice as soon as possible.  She was advised, as well, that when a claimant without good cause fails to report for an examination, the claim shall be rated on the evidence of record or even denied.  That letter was addressed to her at her current address and was not returned by the USPS as undeliverable.

The July 2010 request for a VA compensation and pension examination contained her current address and was sent to the VA medical facility that would perform the examination, i.e., the Tennessee Valley Health Care System.  This VA examination was scheduled for August 3, 2010, but the Veteran failed to report for this examination.  

Two days later, on August 5, 2010, the Veteran sent an electronic mail (e-mail) to VA stating that she was still waiting to receive an appointment letter from the VA facility.  She requested an update on her case.  

By way of another letter to her (again addressed to her current address) dated on August 10, 2010, the Veteran was apprised of the fact that she had failed to report for her scheduled examination at the VAMC in Nashville, Tennessee.  And it was again explained to her that when a claimant, without good cause, fails to report for an examination, the claim shall be rated on the evidence of record or even denied.  She was sent a blank VA Form 21-4138 (Statement in Support of Claim) so she could inform VA of the reason she could not attend her scheduled examination.  She was told that if her reason for her failure to appear was found to be for a good cause, her examination would be rescheduled.  The same message was sent to her by e-mail on August 19, 2010.

A report of contact dated August 13, 2010, reflects that the Veteran telephoned VA and said she had missed her VA examination.  She also said that she had called to reschedule her compensation and pension examination but could not.  She stated that her address was correct in the VAMC system and asked for her VA examination to be rescheduled.

In April 2011, the Veteran faxed a letter to VA, asserting that an appointment was never made for her at the Nashville VAMC.  Her home address as listed on this letter was unchanged.

There is no copy of the notice sent by the VAMC to the Veteran in the file of this scheduled examination.  However, there is a presumption of administrative regularity that government officials have properly discharged their official duties.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that "[t]he presumption of [administrative] regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Veterans Court also applied this presumption of administrative regularity to procedures at the RO level.  Moreover, because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice letter of her scheduled VA examination, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

According to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  And, when, as here, the examination was scheduled in conjunction with a claim for increase in the rating for a disability (and does not involve an appeal of the initial rating assigned following the granting of service connection for this disability), the claim shall be denied.  38 C.F.R. § 3.655(b) (italics added for emphasis).  Use of this language in this regulation means the denial is mandatory, so not discretionary.

Since failing to appear for her VA examination in August 2010, the Veteran has not offered any reason or explanation for her absence, nor has her representative, showing the required good cause for failing to report for that examination.  

That VA examination was deemed necessary to decide her increased-rating claim at issue in this appeal, so her failure to report for that examination without good cause is reason enough, alone, to summarily deny this claim.  38 C.F.R. § 3.655(b). 


ORDER

The claim for a rating higher than 30 percent for the subcutaneous lupus erythematosus is summarily denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


